 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FUJIFILM NORTH AMERICA
CORPORATION,

Plaintiff, MEMORANDUM AND ORDER
- against - 17 Civ. 8796 (NRB)

PLR IP HOLDINGS, LLC and PLR BRAND
SERVICES, LLC,

Defendants.
PLR IP HOLDINGS, LLC, PLR BRAND
SERVICES, LLC, IMPOSSIBLE B.V., and
IMPOSSIBLE AMERICA CORP., d/b/a
POLAROID ORIGINALS,
Counterclaim Plaintiffs,
- against -
FUJIFILM NORTH AMERICA
CORPORATION AND FUJIFILM
CORPORATION,
Counterclaim Defendants.
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
This Memorandum and Order responds to the parties’ letters of
March 11, 2020 addressing Polaroid’s request for a 90-day stay of
all discovery because of the rapidly changing situation concerning
COVID-1T9): Fujifilm has opposed the request. Having considered
the parties’ letters and the news events even since the letters

were filed, the Court orders a 45-day stay of all discovery during

which the Court expects the parties to fully cooperate with each

 
other to maximize progress in this case consistent with objective
issues related to COVID-19. The Clerk of Court is respectfully
directed to terminate the motion pending at ECF No. 89.

SO ORDERED.

Dated: New York, New York
March 12, 2020

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
